Citation Nr: 1601498	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  07-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased rating for lumbar spine degenerative disc disease with history of fracture transverse process L3, currently rated at 20 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 20 percent for the lumbar spine condition; a June 2014 rating decision which denied service connection for depression; and an August 2015 rating decision which denied entitlement to TDIU.

The issue of an increased rating for the lumbar spine condition was previously before the Board in September 2009, June 2010, and March 2013, and each time was remanded for further development.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to TDIU is REMANDED to the RO. 


FINDINGS OF FACT

1.  The Veteran does not have a clinical diagnosis of depression or a mental health disorder.

2.  The Veteran's lumbar spine condition is manifested by pain, difficulty walking and standing, arthritis, and limitation of flexion of the thoracolumbar spine to, at most, 40 degrees; the evidence of record does not show that the Veteran has ever been prescribed bed rest to treat his intervertebral disc syndrome (IVDS).

CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an evaluation in excess of 20 percent for lumbar spine degenerative disc disease with history of fracture transverse process L3, have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that he currently has depression, secondary to his service-connected lumbar spine disability.  He was provided a VA examination in June 2014 to assess his claimed psychiatric condition, during which he reported that he had never needed mental health treatment, and clarified that his "problem is his anger with the VA and his fight for benefits."  The examiner also noted that the Veteran has not been diagnosed with a mental disorder.  Following a review of the claims file and clinical interview of the Veteran, the examiner determined that the Veteran did not meet the criteria for a DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, Fifth edition) mental condition of depressive disorder.

The Veteran's representative has also indicated that the Veteran's feelings are not directly related to his lumbar spine disability, but rather to the adjudication of his spine claims.  In a September 2015 VA Form 9, the representative stated that the Veteran goes fishing to "alleviate his depression and anger towards the VA.  His letters to the VA demonstrate his anger and frustration at the system and the initial undervaluation of his service-connected low back disorder"  (emphasis added).

The Veteran's medical records are consistent with the VA examiner's findings in that they are absent for any complaints of or treatment for any mental health problems.  The Board acknowledges that the Veteran had a single positive depression screen on December 19, 2009.  However, a positive depression screen merely indicates possible depressive symptoms, and subsequent depression screens were negative.  Furthermore, the June 2014 VA examiner's opinion is more probative of the Veteran's psychiatric status, as it was rendered following a full clinical interview of the Veteran and application of his history and symptoms to the DSM-5. 

The Board acknowledges that the Veteran is frustrated with the outcome of his disability claims and may sincerely believe that he has depression.  However, the Veteran and the Board lack the medical training and expertise needed to diagnose that mental disorder, and the Board must rely on the competent medical evidence of record.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014); see also Clemons v. Shinseki, 23 Vet. App. 1 at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.")  Consequently, as the competent and probative medical evidence of record shows that the Veteran does not have a clinical diagnosis of depression, there can be no claim on that basis, and the Veteran's claim for service connection for depression must be denied.  Brammer v. Derwinski, 3 Vet. App. at 225.

II. Increased Rating

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The Veteran currently receives a 20 percent rating for his lumbar spine disability.  The Board notes that in a June 2014 rating decision, he was awarded a 20 percent rating for radiculopathy of each lower extremity related to his lumbar spine disability, effective December 19, 2011.  However, the issue of the assigned ratings for the lower extremity radiculopathy is not before the Board.  The Veteran submitted a notice of disagreement explicitly to the denial of service connection for depression in that decision, but did not express any disagreement with the radiculopathy ratings, either in that or any subsequent document.  Therefore, determination of the severity of the Veteran's lumbar spine disability will exclude consideration of his separately rated radiculopathy symptoms.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2015) (combined ratings table).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted where there is:
* forward flexion of the thoracolumbar spine 30 degrees or less, or 
* favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.
 
Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  The Veteran was provided VA examinations to assess his spine condition in September 2006, October 2009, September 2011, and July 2015.  At each examination, he consistently reported that he experiences severe pain, fatigue, stiffness, and spasms due to his back condition.  He also reported that he treats his pain with muscle relaxers and oxycodone, and uses a cane or crutch to aid in walking.  As to effects on daily activities and work, the Veteran consistently reported that he has difficulty with standing and walking, and cannot perform house or yard work.  He experienced decreased concentration, and problems with lifting, carrying, and reaching when he worked as a welder.  At the October 2009 and September 2011 VA examinations, the Veteran reported flare-ups which occur weekly, last from one to two days, and require bed rest; however, all examiners noted that there were no incapacitating episodes.  

Physical examination consistently showed that the Veteran has an abnormal posture and gait.  Additionally, although muscle spasm and tenderness were noted at the September 2006 and September 2011 examinations, the Veteran has not been documented at any time to have guarding or muscle spasm severe enough to cause his abnormal gait or spinal contour.

The Veteran exhibited a positive Lasegue's sign at all examinations except September 2011.  Motor, sensory and reflex testing was generally normal at all examinations prior to July 2015.  But see September 2011 VA examination (reflex testing showed some hyperactive reflexes).  At the July 2015 examination, muscle strength testing revealed active movement against gravity, and no muscle atrophy.  Deep tendon reflexes were hypoactive in the knees and normal in the ankles.   Sensory testing showed decreased sensation each lower leg/ankle.  

Range of motion testing revealed that the Veteran's spine was limited to, at most, forward flexion to 40 degrees, with a combined range of motion of 110 degrees.  See September 2011 VA examination.  Such measurements are consistent with a 20 percent rating.  The Board notes that range of motion testing during the October 2009 examination revealed forward flexion to 10 degrees, with a combined range of motion of 50 degrees.  However, the examiner noted that the Veteran's subjective complaints during the examination appeared out of proportion to objective examination findings, and that he displayed poor effort during the examination.  Additionally, although the Veteran claimed that he was unable to flex at the waist past 10 degrees due to excruciating pain, he forward flexed to approximately 50 degrees when getting up from a chair.  Accordingly, the examiner opined that the results were unreliable or inconsistent.  As the test results were unreliable, the Board finds that they cannot be used for rating purposes.

The Veteran's medical records show that he has consistently complained of severe back pain during the time period on appeal, and has received several steroid injections to treat his pain.  His records also document that he had less range of motion than normal during some physical therapy and medical treatment appointments; however, there is generally no documentation of the degrees of range of motion, such that it can be used for rating purposes.  The Board notes that a March 2009 physical therapy record shows that the Veteran had flexion limited to zero degrees and was severely limited in all other planes of motion.  However, that limitation was noted to be related to a recent fall, and range of motion testing performed one month later showed that his flexion had improved to 35 degrees.  Accordingly, the Board finds that the Veteran's back disability was only temporarily exacerbated and a higher rating is not warranted based on that single notation.  The overall disability picture during that time period comported with the criteria associated with a 20 percent rating and no higher.

The Board has also considered whether the Veteran has additional disability of the spine beyond that recorded in range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 -07.  The Board acknowledges that the VA examinations prior to July 2015 do not fully address functional loss factors pursuant to DeLuca, and therefore gives additional credence to the Veteran's statements regarding functional loss during flare-ups.  However, he was able to perform clinical testing to include repetitive use testing at the September 2006, October 2009, and September 2011 examinations with no additional functional loss.  Furthermore, the Veteran denied experiencing flare-ups at the July 2015 examination and although he was unable to perform repetitive use testing at the July 2015 VA examination, he was able to forward flex to 60 degrees.  The examiner documented that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The rating currently assigned to the Veteran's lumbar spine condition compensates for painful motion, tightness, and stiffness of the spine, causing the limitation of motion noted.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Code 5242.  Thus, although the evidence shows that the Veteran experiences painful motion and other symptoms, it does not result in a higher rating because there is no evidence that it actually results in additional functional loss beyond that shown during VA examinations.  See DeLuca, 8 Vet. App. at 204-7.  Again, at worst forward flexion was limited to 40 degrees with no additional limitation in range of motion following repetitive use testing.

In addition, the Veteran's reported flare-ups do not cause additional functional impairment warranting a higher rating. The Board has considered the Veteran's statements reflected in the March 2007 VA Form 9 and September 2011 VA examination reports that he experienced flare-ups that incapacitate him for one to two days per week.  However, the fact that he had such flare-ups does not by itself warrant a higher rating.  Rather, they are already taken into account and built into the 20 percent rating assigned based on the clinical findings and the evidence of how the Veteran's lumbar spine disability manifested, as discussed above.  In this regard, "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  As the Veteran's symptoms are contemplated by the 20 percent rating assigned, the Board finds that the preponderance of the evidence shows that the Veteran's flare-ups do not occur with a regularity or duration supporting a rating higher than 20 percent.  See id.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243 due to incapacitating episodes for IVDS.  While the Veteran indicated that he requires bed rest during flare-ups, an incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Careful review of the Veteran's VA medical records shows that there is no mention of prescribed bed rest for his back disability for any amount of time, either by a VA physician or private physician.  As there is no evidence of incapacitating episodes as defined for VA purposes, a higher rating is not warranted under Diagnostic Code 5243.

Based on the above, the Board finds that objective clinical testing shows that the Veteran's forward flexion of the thoracolumbar spine has been greater than 30 degrees during the entire period on appeal, with no evidence of ankylosis.  The weight of the evidence does not support a finding that there is functional loss during flare-ups beyond that already contemplated by the assigned rating.  Accordingly, his lumbar spine condition does not warrant a rating in excess of 20 percent at any time.

The Board has also considered whether referral is warranted for extraschedular evaluation 38 C.F.R. § 3.321(b)(1).  However, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  As just discussed, the Veteran's back symptoms include pain, limitation of motion, and neurologic impairment, all of which have been specifically contemplated by the rating schedule.  The Veteran has been noted to be limited in his ability to walk, and to sit or stand for prolonged periods of time.  However, in comparing the level of severity and symptomatology of the Veteran's disabilities with the rating criteria, there is not "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, the Veteran's level of disability is adequately contemplated by the rating schedule and the assigned schedular evaluation, even in regard to the combined effect of all of his service-connected disabilities.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.


III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in June 2006, September 2009, June 2010, August 2013, March 2014, and September 2015 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in September 2006, October 2009, September 2011, and July 2015 with regard to his lumbar spine condition.  He was also provided with a VA examination in June 2014 to assess his psychiatric claim.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Board acknowledges that the September 2006, October 2009, September 2011 examinations did not fully describe functional loss pursuant to DeLuca, supra.  However, as discussed above, the Board gave additional consideration to the Veteran's description of his flare-up symptoms during that time period.  Furthermore, a fully adequate examination was provided in July 2015, which allowed the Board to assess the Veteran's spine condition.  Accordingly, the Board finds that further delay in order to remand the case for an additional medical examination is simply unnecessary, and no further development is required in this case.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for depression is denied.

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease with history of fracture transverse process L3, is denied.


REMAND

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for lumbar spine degenerative disc disease, currently rated at 20 percent; radiculopathy of the right lower extremity, currently rated at 20 percent; and radiculopathy of the left lower extremity, currently rated at 20 percent.  His overall disability evaluation is 50 percent (even when all conditions are considered as arising from a common etiology); therefore he does not meet the percentage requirements for eligibility to receive TDIU benefits.  38 C.F.R. § 4.16(a).  

However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will refer the case to the Director, Compensation and Pension Services, for extraschedular consideration if it finds that he is nonetheless unemployable due to his service-connected disabilities.

The facts are sufficient to warrant referral to the Director of Compensation Services for consideration for extraschedular TDIU.  The Veteran has not worked since December 2008, following a career as a welder.  It appears he has limited transferable skills that would aid in finding sedentary work.  His VA examination reports and medical records show that he has consistently reported that he is unable to work due to his back condition, specifically because he has problems with lifting, carrying and standing for long periods of time, and his medications impair his concentration.  See October 2009 and July 2015 VA examinations; Veteran statement received June 24, 2010; SSA Supplemental Pain Questionnaire.  He has been awarded Social Security Administration (SSA) disability benefits, due in part to his lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's case to the Director of Compensation and Pension Service for extraschedular consideration for TDIU.
 
2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


